       Case 2:19-cv-01033-APG-EJY Document 26 Filed 09/14/20 Page 1 of 15



 1   AARON D. FORD
      Attorney General
 2   IAN CARR, Bar No. 13840
      Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   100 N. Carson Street
     Carson City, Nevada 89701
 5   Tel: (775) 684-1250
     Fax:(775) 684-1108
 6   E-mail: icarr@ag.nv.gov
 7   Attorneys for Defendants, Nevada
     Department of Administration’s Division
 8   of Human Resource Management, and
     Nevada Department of Employment,
 9   Training, and Rehabilitation
10

11                            UNITED STATES DISTRICT COURT
12                                    DISTRICT OF NEVADA
13   STEVEN COHEN,
                                                        Case No. 2:19-cv-01033-APG-EJY
14                             Plaintiff,
15         v.                                          DHRM AND DETR DEFENDANTS’
                                                       MOTION TO DISMISS, OR IN THE
16   STATE OF NEVADA DEPARTMENT OF                    ALTERNATIVE, MOTION TO STRIKE
     HEALTH AND HUMAN SERVICES, et
17   al.,
18                             Defendants.
19         Defendants, the Nevada Department of Administration’s Division of Human
20   Resource Management (DHRM), and the Nevada Department of Employment, Training,
21   and Rehabilitation (DETR), by and through counsel Aaron D. Ford, Attorney General of
22   the State of Nevada, and Ian Carr, Deputy Attorney General, hereby move to dismiss or
23   alternatively strike Plaintiff Steven Cohen’s (Cohen) “Fourth Amended Petition for Judicial
24   Review/Complaint/Writs of Mandamus and/or Prohibition” (Complaint).           This Motion is
25   brought pursuant to Federal Rule of Civil Procedure 12 on the basis that dismissal is
26   required as a matter of law. This Motion is based on the following Memorandum of
27   Points and Authorities and all papers and pleadings on file in this action.
28   ///

                                                  1
          Case 2:19-cv-01033-APG-EJY Document 26 Filed 09/14/20 Page 2 of 15



 1                     MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.      INTRODUCTION

 3           Plaintiff Steven Cohen (Cohen) alleges he was improperly discharged from a State of

 4   Nevada employment program he had enrolled in based on his alleged disability. However,

 5   Cohen’s allegations, claims, and pleading are deficient as a matter of law for at least eight

 6   separate and distinct reasons.

 7           First, Cohen failed to sign his operative pleading. Under applicable court rules, an

 8   unsigned pleading is defective and must be stricken. Second, Cohen has sued immune

 9   entities. State of Nevada agencies are categorically immune to Cohen’s disability claim

10   because of the unabrogated protection conferred by the Eleventh Amendment.              Third,

11   Cohen’s demand for injunctive relief is moot. Cohen’s requested relief lacks a sufficient

12   nexus to his allegations and is ineffective against a nonparty in this context. Fourth, Cohen

13   has targeted improper parties for civil rights claims. State of Nevada agencies cannot be

14   subject to civil rights claims due to blanket protection of the Eleventh Amendment.

15           Fifth, Cohen failed to properly exhaust administrative remedies. The face of Cohen’s

16   pleading reflects a lack of appropriate documentation, as well as procedural concessions.

17   Sixth, the law of the case doctrine bars Cohen’s attempt to revive his dismissed claims.

18   Previous orders of this Court disposed of Cohen’s claims, and he failed to cure their

19   fundamental defects. Seventh, Cohen fails to state claims upon which relief can be granted.

20   Cohen’s allegations cannot sustain the basic elements of disability or civil rights claims as a

21   matter of law. Eighth, qualified immunity bars Cohen’s civil rights claims. The elements

22   for qualified immunity are satisfied in this case, because under Cohen’s allegations, no

23   objectively reasonable state actor in the State of Nevada agencies’ positions could have been

24   on clear notice that their actions in this case somehow violated Cohen’s Fourteenth

25   Amendment rights.

26           For these reasons and those argued more fully below, this Court should grant DHRM

27   and DETR judgment as a matter of law.

28   ///

                                                   2
           Case 2:19-cv-01033-APG-EJY Document 26 Filed 09/14/20 Page 3 of 15



 1   II.       PROCEDURAL HISTORY/STATEMENT OF ALLEGED FACTS 1

 2             This is a pro se employment civil rights case brought by Cohen against State of

 3   Nevada agencies DHRM and DETR. Cohen’s claims include a Title I Americans with

 4   Disabilities Act (ADA) claim, a Fourteenth Amendment due process claim, and a

 5   Fourteenth Amendment equal protection claim.          See ECF No. 19 at 7–9.      Cohen’s

 6   demanded remedies include compensatory and punitive damages, as well as injunctive

 7   relief.       See id. at 9–10.    Cohen sought State of Nevada-sponsored employment

 8   accommodations based on his alleged autism spectrum disorder (“Asperger’s Syndrome”).

 9   See id. at 2:16–27.

10             On June 17, 2019, Cohen submitted an initial complaint. See generally ECF No. 1.

11   On August 1, 2019, the Court dismissed the initial complaint without prejudice. See

12   generally ECF No. 4. On August 29, 2019, Cohen submitted a first amended complaint.

13   See generally ECF No. 6.         On January 3, 2020, Cohen submitted a second amended

14   complaint. See generally ECF No. 10. On January 7, 2020, the Court dismissed Cohen’s

15   Title II ADA claim with prejudice, and the balance of the first amended complaint

16   without prejudice. See generally ECF No. 11. On July 13, 2020, Cohen superseded his

17   second amended complaint by submitting a “Third Amended Emergency Petitions for

18   Writs of Mandamus and/or Prohibition.” See generally ECF No. 13. The next day, the

19   Court dismissed the “Third Amended Emergency Petitions for Writs of Mandamus and/or

20   Prohibition.” See generally ECF No. 18. The following day, Cohen submitted the instant

21   Complaint. See generally ECF No. 19.

22             Cohen alleges as follows: Cohen has an autism spectrum disorder (“Asperger’s

23   Syndrome”). See id. at 2:16–27. In 2006, Cohen moved to Nevada and established a “case

24   history” of seeking employment accommodations from DETR. See id. From 2008 to 2016,

25   Cohen pursued an undergraduate diploma from various schools while contemporaneously

26   working jobs secured for him by DETR. See id. at 3. Cohen initially worked at a grocery

27

28            The Statement of Alleged Facts is based on the allegations in Cohen’s Complaint.
               1
     None of the statements or arguments in this brief, which are based on Cohen’s
     allegations, should be construed as admissions of fact on behalf of DHRM and DETR.
                                                 3
        Case 2:19-cv-01033-APG-EJY Document 26 Filed 09/14/20 Page 4 of 15



 1   store, but was fired by 2011. See id. at 3:11–13. Cohen returned to DETR to seek new

 2   jobs from his counselors. See id. at 3. By 2018, Cohen had enrolled in a State of Nevada

 3   employment “700 Hour Program,” which would have made him eligible for a “permanent”

 4   State of Nevada job if successful.       See id. at 3–4.    However, after two negative

 5   performance reviews, Cohen’s case was “closed” and he had to start a new case “from

 6   scratch.” See id. at 5:25–26. In April 2018, Cohen filed a personnel grievance against his

 7   supervisors, but it was dismissed. See ECF No. 19 at 6–7. On January 2, 2019, Cohen

 8   was fired. See id. at 6:20–25. By March 2019, Cohen had filed an Equal Employment

 9   Opportunity Commission (EEOC) complaint against DHRM, which eventually issued him

10   a “Right to Sue Letter.” See id. at 6:13–19. Despite this, by July 2020, Cohen was hired

11   by another State of Nevada agency. See id. at 7:11–18.

12          DHRM and DETR now move to dismiss Cohen’s claims as a matter of law, and,

13   alternatively, move to strike Cohen’s Complaint in its entirety.

14   III.   LEGAL STANDARD

15          Federal Rule of Civil Procedure 12(b)(1) allows for dismissal of claims for lack of

16   subject matter jurisdiction. Defenses based on lack of subject matter jurisdiction can be

17   raised at any time. See Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 434–35

18   (2011) (internal citations omitted).

19          Dismissal of a complaint for failure to state a claim upon which relief may be

20   granted is provided for in Federal Rule of Civil Procedure 12(b)(6). Review under Rule

21   12(b)(6) is essentially a ruling on a question of law. See Chappel v. Lab. Corp. of America,

22   232 F.3d 719, 723 (9th Cir. 2000). In making this determination, a court takes as true all

23   allegations of material fact stated in the complaint, and a court construes them in the

24   light most favorable to the plaintiff. See Warshaw v. Xoma Corp., 74 F.3d 955, 957 (9th

25   Cir. 1996).   While the standard under Rule 12(b)(6) does not require detailed factual

26   allegations, a plaintiff must provide more than mere labels and conclusions. Bell Atlantic

27   Corp. v. Twombly, 550 U.S. 544, 555 (2007). A formulaic recitation of the elements of a

28   cause of action is insufficient.   Id.   Additionally, a reviewing court should “begin by

                                                  4
        Case 2:19-cv-01033-APG-EJY Document 26 Filed 09/14/20 Page 5 of 15



 1   identifying pleadings [allegations] that, because they are no more than mere conclusions,

 2   are not entitled to the assumption of truth.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

 3   “While legal conclusions can provide the framework of a complaint, they must be

 4   supported with factual allegations.” Id. “When there are well-pleaded factual allegations,

 5   a court should assume their veracity and then determine whether they plausibly give rise

 6   to an entitlement to relief.” Id. “Determining whether a complaint states a plausible

 7   claim for relief . . . [is] a context-specific task that requires the reviewing court to draw on

 8   its judicial experience and common sense.” Id.

 9   IV.    ARGUMENT 2

10          A.     Cohen Failed to Sign the Complaint, Voiding It Automatically

11          The Federal Rules of Civil Procedure empower this Court with the discretion to strike

12   any improperly filed document that is “redundant, immaterial, impertinent, or scandalous.”

13   See FED. R. CIV. P. 12(f). Under the rules, every paper filed with the Court must be signed

14   by a party or the party’s attorney of record. See FED. R. CIV. P. 11(a). The applicable Local

15   Rules of Practice for the United States District Court for the District of Nevada also require

16   a party or an attorney of record filing a document to be a signatory, and provide authority to

17   strike documents in violation of the rules. See LR IC 5-1(b) (“The signatory must be the

18   attorney or pro se party who electronically files the document.”); see also LR IC 7-1 (“The

19   [C]ourt may strike documents that do not comply with these rules.”).

20          Here, Cohen submitted a wholly unsigned pleading.          See ECF No. 19 at 10 (no

21   signature of any type present on the signature block). Cohen’s Complaint was filed without

22   a signature in direct violation of Federal Rule of Civil Procedure 11(a), and it is “redundant,

23   immaterial, [and] impertinent.” See FED. R. CIV. P. 12(f).   Because Cohen’s Complaint fails

24   to bear any signature whatsoever, the Court should strike it as facially deficient. See FED.

25   R. CIV. P. 11(a); see also IC 5-1(b); see also LR IC 7-1.

26   ///

27

28
            2 DHRM and DETR reserve the right to assert additional affirmative defenses in
     subsequent pleadings or motion briefs, or after having taken discovery (including
     reasserting qualified immunity), if necessary.
                                                 5
           Case 2:19-cv-01033-APG-EJY Document 26 Filed 09/14/20 Page 6 of 15



 1            Therefore, the Complaint is insufficient as a matter of law, and the Court should

 2   strike the Complaint in its entirety.

 3            B.    Cohen Has Sued Immune Entities

 4            Suits against states for money damages pursuant to the ADA Title I are barred as

 5   a matter of law. See Bd. of Trustees of Univ. of Ala. v. Garrett, 531 U.S. 356, 360 (2001)

 6   (“We hold that such suits are barred by the Eleventh Amendment”). Title I of the ADA

 7   does not abrogate the immunity conferred upon states by the Eleventh Amendment. See

 8   id.     In enacting Title I of the ADA, Congress expressly upheld the states’ Eleventh

 9   Amendment immunity against money damages. See id. at 373–74.

10            Here, Cohen sues DHRM and DETR, as State of Nevada agencies, for money

11   damages arising from his ADA Title I claim. See ECF No. 19 at 7–10. However, money

12   damages against DHRM and DETR are barred as a matter of law, based on Eleventh

13   Amendment immunity. See Garrett, 531 U.S. at 373–74.

14            Because DHRM and DETR are categorically immune to Cohen’s ADA Title I claim

15   by operation of the Eleventh Amendment, the Court should dismiss it in its entirety, with

16   prejudice.

17            C.    To the Extent Cohen Demands Injunctive Relief, It Is Moot

18            A case becomes moot (and therefore non-justiciable) when it no longer presents live

19   issues or the parties lack a legally cognizable interest in its adjudication. See Murphy v.

20   Hunt, 455 U.S. 478, 481 (1982) (internal citations omitted). Specifically, mootness occurs

21   when no effective relief for an alleged violation can be given. See Or. Natural Desert Ass’n

22   v. U.S. Forest Serv., 957 F.3d 1024, 1032 (9th Cir. 2020) (internal citation omitted).

23            In this case, Cohen admits that he has been hired by another State of Nevada

24   agency (not a party to this case). See ECF No. 19 at 7:11–18. Cohen demands that his

25   new employer amend his job offer to increase his salary. See id. at 9:25–28. However,

26   Cohen’s new employer is not a party to this case, Cohen asserts no allegations of

27   wrongdoing 3 against it, and DHRM and DETR no longer have the ability to alter Cohen’s

28
              At the time Cohen submitted the Complaint, he had yet to start working at his
              3
     new job. See ECF No. 19 at 7. Even so, Cohen demanded “administrative leave with pay”
                                               6
        Case 2:19-cv-01033-APG-EJY Document 26 Filed 09/14/20 Page 7 of 15



 1   salary at a separate State of Nevada agency.               Furthermore, because Cohen’s new

 2   employer is a nonparty and could not be subject to injunctive relief based on the relation-

 3   back doctrine, 4 Cohen’s case lacks a sufficient nexus between his allegations and his

 4   demands to justify injunctive relief. See Pac. Radiation Oncology, LLC v. Queen’s Med.

 5   Ctr., 810 F.3d 631, 636 (9th Cir. 2015) (internal citation omitted) (requiring a nexus

 6   between the alleged wrongdoing and the requested relief).

 7            Because Cohen’s demanded relief is moot and lacks a nexus to the allegations in his

 8   Complaint, the Court should dismiss his injunctive relief claims with prejudice.

 9            D.    As Subdivisions of the State of Nevada, DHRM and DETR Are
                    Improper Defendants for Civil Rights Claims
10

11            States are not persons for purposes of 42 U.S.C. § 1983. See Arizonans for Official

12   English v. Arizona, 520 U.S. 43, 69 (1997); Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71

13   (1989); Jackson v. Barnes, 749 F.3d 755, 764 (9th Cir. 2014), cert. denied, 135 S. Ct. 980

14   (2015); Doe v. Lawrence Livermore Nat’l Lab., 131 F.3d 836, 839 (9th Cir. 1997); Hale v.

15   Arizona, 993 F.2d 1387, 1398 (9th Cir. 1993) (en banc); Gilbreath v. Cutter Biological, Inc.,

16   931 F.2d 1320, 1327 (9th Cir. 1991). Section 1983 claims against states, therefore, are

17   legally frivolous. See Jackson v. Arizona, 885 F.2d 639, 641 (9th Cir. 1989), superseded by

18   statute on other grounds as stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en

19   banc).

20            Furthermore, a governmental agency that is an arm of the state is not a person for

21   purposes of § 1983. See Howlett v. Rose, 496 U.S. 356, 365 (1990); Flint v. Dennison, 488

22   F.3d 816, 824–25 (9th Cir. 2007); Doe v. Lawrence Livermore Nat’l Lab., 131 F.3d 836, 839

23   (9th Cir. 1997); Hale v. Arizona, 993 F.2d 1387, 1398-99 (9th Cir. 1993) (en banc); cf.

24   Durning v. Citibank, N.A., 950 F.2d 1419, 1423 (9th Cir. 1991) (explaining that agencies

25   that are arms of the state are entitled to the same immunity from suit as the state because

26   “‘the state is the real, substantial party in interest’” (citation omitted)).

27

28
     to continue to litigate this case. See id.
            4 See FED. R. CIV. P. 15(c).
                                                      7
       Case 2:19-cv-01033-APG-EJY Document 26 Filed 09/14/20 Page 8 of 15



 1         DHRM and DETR5 are not persons subject to suit under 42 U.S.C. § 1983, and are

 2   immune from such claims. See Howlett, 496 U.S. at 365. Therefore, Cohen’s civil rights

 3   claims against those entities are not cognizable, are futile for Cohen to continue to assert or

 4   reassert, and DHRM and DETR respectfully request that the Court dismiss those claims

 5   with prejudice.

 6         E.     Cohen Admits He Failed to Properly Exhaust Administrative
                  Remedies, Barring his Claims
 7

 8         Congress modeled Title I of the ADA after Title VII of the Civil Rights Act’s

 9   employment provisions. See Zimmerman v. Or. Dep’t of Justice, 170 F. 1169, 1178 (9th

10   Cir. 1999) (internal citations omitted).     Therefore, Title I claims include a requisite

11   administrative    exhaustion    requirement,     because    they   incorporate    Title   VII’s

12   requirements by reference.       See ECF No. 9 at 3:9–21 (explaining the exhaustion

13   requirement). Although the administrative exhaustion doctrine is generally construed as

14   an affirmative defense, courts recognize circumstances under which a failure to exhaust is

15   apparent from the face of a pleading. Cf. Albino v. Baca, 747 F.3d 1162, 1169 (9th Cir.

16   2014) (internal citations omitted) (recognizing facial failure to exhaust in the context of

17   the Prison Litigation Reform Act (PLRA)).

18         Cohen’s failure to exhaust is apparent from the face of his Complaint. Here, Cohen

19   wholly fails to attach the required “Right to Sue Letter” as required by the Court. See

20   generally ECF No. 19 (providing no exhibits); see ECF No. 9 at 3:9–21. Cohen alleges he

21   possesses such a letter or attached to it one of his prior pleadings, but the amended

22   version of his Complaint offers no documentation.          An amended pleading must be

23   complete in and of itself, without reference to any prior superseded pleadings. See LR 15-

24   1(a). Furthermore, Cohen admits that his personnel grievance was dismissed prior to

25   hearing, and that he failed to complete the administrative process. See ECF No. 19 at

26
           5  To the extent Cohen asserts civil rights claims against another State of Nevada
27   agency, such as the Nevada Department of Health and Human Services (DHHS), which
     Cohen has thus far failed to serve, those claims are futile for the same reasons. By
28   extension, Howlett’s and Garrett’s reasoning also applies to DHHS in the context of
     Cohen’s ADA Title I claim. See supra at § IV.B.
                                                 8
       Case 2:19-cv-01033-APG-EJY Document 26 Filed 09/14/20 Page 9 of 15



 1   7:1–10 (“However, upon motion of Respondents’ counsel to dismiss . . . the Hearing Officer

 2   dismissed that request on April 25, 2018”).

 3         Furthermore, Cohen was required by Nevada law to pursue administrative

 4   remedies from a Nevada district court in the first instance, rather than seeking

 5   administrative remedies from this Court:

 6                1. An individual with a disability applying for or receiving
                  vocational rehabilitation services from the Bureau who is
 7                aggrieved by any act, determination or omission of the Bureau
                  is entitled, in accordance with regulations, to a fair hearing
 8                before a hearing officer.
 9                2. An individual with a disability who is aggrieved by the
                  decision of a hearing officer is entitled to judicial review of the
10                decision in the manner provided by chapter 233B of NRS.
11   See NRS 615.280.      Cohen admits he failed to secure an administrative hearing as

12   required by NRS 615.280(1), and he further admits he asks this Court for judicial review 6

13   of Nevada agencies’ administrative decision. See ECF No. 19 at 7 (“Due to an immunity

14   clause in the State’s Administrative Procedure Act . . . Petitioner seeks judicial review of

15   that decision”). Cohen had available Nevada-specific legal mechanisms to exercise in

16   order to exhaust his administrative remedies, but he refused to utilize them.

17         Because Cohen’s admissions amount to a concession of failure to exhaust, the Court

18   should dismiss the ADA Title I claim in its entirety.

19         F.     The Law of the Case Doctrine Bars Cohen’s Claims

20         Under the law of the case doctrine, federal courts generally “‘refuse to reconsider

21   an issue that has already been decided by the same court or a higher court in the same

22   case.’” See East Bay Sanctuary Covenant v. Trump, 950 F.3d 1242, 1261 (9th Cir. 2020)

23   (internal citations omitted).

24         The Court previously dismissed Cohen’s claims and portions of claims, including

25   rulings on Cohen’s facially-apparent failure to exhaust and Cohen’s insufficient

26         6   Even if Cohen had properly exhausted his available administrative remedies
27   pursuant to NRS 615.280 and secured a final decision from a Nevada district court and
     the Nevada Supreme Court, absent any contrary authority, Cohen’s request for this
28   Court’s judicial review of such a decision would probably violate the Rooker-Feldman
     doctrine. See Noel v. Hall, 341 F.3d 1148, 1154–55 (9th Cir. 2003) (internal citations
     omitted).
                                                9
       Case 2:19-cv-01033-APG-EJY Document 26 Filed 09/14/20 Page 10 of 15



 1   justification for injunctive relief and extraordinary writ relief. See ECF Nos. 9, 11, 18.

 2   Cohen failed to cure these defects in the instant Complaint. See generally ECF No. 19

 3   (offering no “Right to Sue Letter” or compelling rationale for injunctive or extraordinary

 4   writ relief). Because Cohen reiterates the same claims previously dismissed in nearly

 5   unaltered form, the principle of consistency embodied by the law of the case doctrine

 6   requires dismissal. See East Bay Sanctuary Covenant, 950 F.3d at 1261–62.

 7         Because the law of the case doctrine forbids Cohen from reviving dismissed claims

 8   without curing their defects, the Court should dismiss the claims in their entirety.

 9         G.     Cohen Fails to State Claims upon which Relief Can Be Granted

10                1.     ADA Title I Claim

11         To sustain an ADA employment discrimination claim, a plaintiff must show (1) he

12   is disabled within the meaning of ADA, (2) he is qualified for the job, and (3) he was

13   discriminated against because of his disability. See Amerson v. Clark Cnty., 995 F. Supp.

14   2d 1155, 1163 (D. Nev. 2014) (citing Nunes v. Wal-Mart Stores, Inc., 164 F.3d 1243, 1246

15   (9th Cir. 1999)); see also 42 U.S.C. § 12112(a). Furthermore, a plaintiff must show that

16   his disability “substantially limits one or more major life activities[.]” See Weaving v. City

17   of Hillsboro, 763 F.3d 1106, 1111 (9th Cir. 2014) (internal citations omitted); see also 42

18   U.S.C. § 12102(1)(A).

19         Cohen fails to allege his autism spectrum disorder (“Asperger’s Syndrome”)

20   disables him within the meaning of the ADA.          Cohen’s allegations are bereft of any

21   indications that his disorder adversely affects any of his major life activities.         See

22   generally ECF No. 19. Cohen admits he has held multiple jobs since moving to Nevada,

23   and successfully graduated from a State of Nevada public school with an undergraduate

24   diploma in accounting. See id. at 2–5. Cohen alleges he requested and was denied a

25   reasonable accommodation of a “tape recorder” at one job, but he fails to explain how this

26   request constitutes an accommodation related to his purported disability. See id. at 5:18–

27   27.

28   ///

                                                  10
       Case 2:19-cv-01033-APG-EJY Document 26 Filed 09/14/20 Page 11 of 15



 1         Cohen’s ADA claim is also deficient for want of causation. Cohen fails to explain

 2   how he was discriminated against because of his alleged disability; instead, Cohen

 3   describes prosaic workplace squabbles that led to negative performance reviews. See id.

 4   at 5:1–17 (discussing Cohen’s dispute with a coworker over which was responsible for an

 5   erroneous job task).        On one occasion, Cohen admitted to fault as to a negative

 6   performance review.     See id. at 5:14–17.    Paradoxically, Cohen admits to securing a

 7   separate State of Nevada job. See id. at 7.

 8         Furthermore, Cohen demands damages against DETR for alleged failure to stop his

 9   termination from DHRM as being legally insufficient and for improper closure of his case

10   with DETR in 2018. See ECF No. 19 at 7–9. However, Cohen cited to no duty by DETR

11   to prevent his termination from DHRM as being legally insufficient, nor does it appear

12   that he can do so, as no duty appears to exist. See generally ECF No. 19 (offering no

13   authority to suggest DETR could stop DHRM from terminating Cohen or that his

14   termination from DHRM was legally insufficient).

15         Because Cohen’s ADA Title I claim is defective for lack of a viable ADA-qualifying

16   disability and lack of causation, the Court should dismiss the claim in its entirety.

17                2.     Equal Protection and Due Process Claims

18         Disabled individuals are not members of a suspect class for the purposes of

19   Fourteenth Amendment claims. See Does 1-5 v. Chandler, 83 F.3d 1150, 1155–56 (9th

20   Cir. 1996) (internal citations omitted). In this context, acts alleged to have violated the

21   equal protection clause and the due process clause need only satisfy a rational basis test

22   to defeat claims. See id.

23         As argued above, Cohen fails to allege a set of circumstances that indicate he was

24   fired due to his alleged disability. See supra at § IV.G.1. Under a rational basis analysis,

25   Cohen’s allegations amount to a firing due to his negative performance reviews. See ECF

26   No. 19 at 5–7 (describing Cohen’s disputes with coworkers and supervisors).

27   Furthermore, Cohen describes a full suite of due process mechanisms that were available

28   to him, which he attempted to utilize in the form a personnel grievance. See id. at 6–7.

                                                   11
       Case 2:19-cv-01033-APG-EJY Document 26 Filed 09/14/20 Page 12 of 15



 1         Because Cohen’s Fourteenth Amendment claims fail under a rational basis

 2   analysis, the Court should dismiss them in their entirety.

 3         H.     DHRM and DETR Are Entitled to Qualified Immunity

 4         In 42 U.S.C. § 1983 actions, qualified immunity protects state officials from civil

 5   liability for damages resulting from discretionary acts, as long as those acts do not violate

 6   clearly established constitutional rights.   Harlow v. Fitzgerald, 457 U.S. 800, 817–18

 7   (1982). Qualified immunity is not just a defense to liability, but it is also “an entitlement

 8   not to stand trial or face the other burdens of litigation.” Mitchell v. Forsyth, 472 U.S.

 9   511, 526 (1985).

10         Originally, courts were constrained to follow the formula outlined by the United

11   States Supreme Court in Saucier v. Katz, which required that: (1) the court must first

12   determine whether the facts as pled point to a constitutional violation, and (2) if so, then

13   the court must decide whether the constitutional right was clearly established at the time

14   of the alleged violation. 533 U.S. 194, 201 (2001). The inquiry ended if the first prong

15   was not met. Id. However, the United States Supreme Court has since instructed lower

16   courts that they may follow the Saucier formula, or they can elect to take the two parts

17   out of order and examine the knowledge component first, ending the inquiry if the

18   defendant would not have had notice of a constitutional violation. Pearson v. Callahan,

19   555 U.S. 233, 240–42 (2009).

20         Under a qualified immunity analysis, clearly established law “should not be

21   defined ‘at a high level of generality.’” See White v. Pauly, 137 S. Ct. 548, 552 (2017)

22   (internal citation omitted); see also S.B. v. Cnty. of San Diego, 864 F.3d 1010, 1015 (9th

23   Cir. 2017) (quoting White, 137 S. Ct. at 551). “[T]he clearly established law must be

24   ‘particularized’ to the facts of the case.” Id. A plaintiff cannot deprive defendants of

25   entitlement to qualified immunity by alleging violations of extremely abstract rights. See

26   id. A defendant is not required to foresee judicial decisions that do not yet exist, where

27   the requirements of law are far from obvious. See Kisela v. Hughes, 138 S. Ct. 1148, 1154

28   (2018) (internal citations omitted). In a new opinion, the Supreme Court has reaffirmed

                                                  12
       Case 2:19-cv-01033-APG-EJY Document 26 Filed 09/14/20 Page 13 of 15



 1   that clearly established law must not be defined at a high level of generality for the

 2   purposes of qualified immunity. See City of Escondido, Cal. v. Emmons, 139 S. Ct. 500,

 3   503, 2019 WL 113027 at *2–*3 (January 7, 2019) (citing Kisela, 138 S. Ct. at 1152).

 4         Here, no constitutional violation was committed with respect to Cohen’s

 5   Fourteenth Amendment equal protection and due process claims, because Cohen’s

 6   allegations do not indicate discrimination on the basis of his disability or deprivation of

 7   due process. See supra at § IV.G.1, IV.G.2. However, even assuming that a constitutional

 8   violation occurred, it is not clearly established that firing Cohen for negative job

 9   performance fails a rational basis test. See id.; see also Does 1-5, 83 F.3d at 1155–56. In

10   order to deny DHRM and DETR qualified immunity, Cohen must show that relevant

11   authorities placed DHRM’s and DETR’s actions “beyond debate” as to constitutionality,

12   which he cannot do.     See Hamby v. Hammond, 821 F.3d 1085, 1092 (9th Cir. 2016)

13   (internal citations omitted).

14         Because no constitutional violation occurred, and because it is not clearly

15   established that DHRM and DETR acted unconstitutionally as to Cohen, this Court

16   should grant them qualified immunity.

17   V.    CONCLUSION

18         Cohen alleges that DHRM improperly fired him from the employment program he

19   was offered based on his alleged autism spectrum disorder (“Asperger’s Syndrome”).

20   However, Cohen’s own admissions reveal that DHRM and DETR assiduously assisted

21   him in securing job placements for years. The Complaint reveals that Cohen’s behavior

22   and disputes with his coworkers and supervisors led to his discharge, not any

23   discrimination based on his alleged disability. Despite Cohen’s pattern of self-sabotage,

24   he does not hesitate to leverage the job experience and career development he gained with

25   DHRM and DETR to secure a new State of Nevada job with another agency, while

26   brazenly demanding his new employer provide “administrative leave” accommodations to

27   help him sue his old employers.         The same paradoxical positions Cohen took in the

28   workplace now scuttle his litigation.

                                                   13
       Case 2:19-cv-01033-APG-EJY Document 26 Filed 09/14/20 Page 14 of 15



 1         As argued above, Cohen’s Complaint and this case are insufficient as a matter of

 2   law for eight separate and distinct reasons. First, Cohen’s unsigned pleading offers an

 3   automatic basis to strike. Second, the Eleventh Amendment shields DHRM and DETR

 4   from Cohen’s disability claim. Third, Cohen has conceded that demanded injunctive relief

 5   is moot. Fourth, DHRM and DETR are not subject to Cohen’s asserted civil rights claims.

 6   Fifth, Cohen’s failure to properly exhaust administrative remedies is readily apparent.

 7   Sixth, the law of the case doctrine bars Cohen’s revived claims. Seventh, Cohen fails to

 8   state claims upon which relief can be granted. Eighth, DHRM and DETR are entitled to

 9   qualified immunity based on the allegations alone, because no constitutional violations

10   occurred, and DHRM and DETR or any reasonable state actor could not have had notice

11   that any of their actions were violations of clearly established law.

12         For these reasons, DHRM and DETR respectfully request that the Court grant

13   their Motion to Dismiss in its entirety and dismiss this case with prejudice, or

14   alternatively grant their Motion to Strike and strike Cohen’s Complaint in its entirety.

15         DATED this 14th day of September, 2020.

16                                           AARON D. FORD
                                             Attorney General
17

18                                           By:    /s/ Ian Carr
                                                    IAN CARR (Bar No. 13840)
19                                                  Deputy Attorney General
20                                                  Attorneys for Defendants, Nevada
                                                    Department of Administration’s Division
21                                                  of Human Resource Management, and
                                                    Nevada Department of Employment,
22                                                  Training, and Rehabilitation
23

24

25

26

27

28

                                                   14
       Case 2:19-cv-01033-APG-EJY Document 26 Filed 09/14/20 Page 15 of 15



 1                                  CERTIFICATE OF SERVICE

 2         I certify that I am an employee of the Office of the Attorney General, State of

 3   Nevada, and that on this 14th day of September, 2020, I filed the foregoing, DHRM AND

 4   DETR DEFENDANTS’ MOTION TO DISMISS, OR IN THE ALTERNATIVE,

 5   MOTION TO STRIKE, by this Court’s CM/ECF system. Parties will be notified by the

 6   Court’s notification system.

 7
     Steven Cohen
 8   10139 Donald Weese Ct.
     Las Vegas, NV 89129
 9   Steven.Cohen@Alumni.UNLV.edu
10

11

12                                             /s/ Karen Easton
                                               An employee of the
13                                             Office of the Attorney General

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              15
